internal_revenue_service department ofthdollar_figure index number washington dc person to contact telephone number refer reply to cc dom p si plr-111987-99 date date company state m o i q i o i dear this letter responds to a letter from your authorized representative dated date submitted on behalf of company requesting rulings under sec_1362 and b of the internal_revenue_code regarding company's s_corporation_election within five years of the termination of an earlier election company represents the following facts company was incorporated in state on a and elected under sec_1362 to be ans corporation effective b m one of company's original shareholders sold all of his stock back to company on c company revoked its s_corporation_election on d m was not a shareholder at this time 32y plr-111987-99 on e unaware of the revocation of company's s election m became the sole shareholder of company m represents that he intended company to be an s_corporation beginning on e for reasons stated in the ruling_request form_2553 election by a smail business corporation was not timely filed company filed form_1120s u s income_tax return for an s_corporation for its most recently completed tax_year sec_1362 provides that if a small_business_corporation has made an election under sec_1362 and if that election has been terminated under sec_1362 the corporation and any successor_corporation shall not be eligible to make an election under sec_1362 for any_tax year before it sec_5 tax_year which begins after the tax_year for which the termination is effective unless the secretary consents to the election regarding the election after termination sec_1_1362-5 of the income_tax regulations provides that the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of the termination tends to establish that consent should be granted sec_1362 provides in general that an election under sec_1362 may be made by a small_business_corporation for any_tax year- a at any time during the preceding tax_year or b at any time during the tax_year and on or before the 15th day of the 3d month of the tax_year sec_1362 provides that if- a a small_business_corporation makes an election under sec_1362 for any_tax year and b that election is made after the 15th day of the 3d month of the tax_year and on or before the 15th day of the 3d month of the following tax_year then that election shall be treated as made for the following tax_year plr-111987-99 sec_1362 provides that if-- a an election under sec_1362 is made for any_tax year determined without regard to sec_1362 after the date prescribed by this subsection for making the election for that tax_year or no such election is made for any_tax year and b the secretary determines that there was reasonable_cause for the failure to timely make the election the secretary may treat such election as timely made for that tax_year and sec_1362 shall not apply after applying the applicable law and regulations to the facts as presented in this ruling_request we rule that- company may elect to be an s_corporation effective d and company's late election under sec_1362 shall be treated under sec_1362 as timely filed for its tax_year beginning d ruling is contingent however on company filing form_2553 with an effective date of d with the appropriate service_center no later than days from the date of this letter a copy of this ruling letter should be attached to the form_2553 except for the specific rulings above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed on whether company otherwise is eligible to be an s_corporation in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative gr plr-111987-99 this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely gu ore jeff erickson assistant to the chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy of this letter copy for sec_6110 purposes
